68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andre Anthony ANDREWS, Plaintiff-Appellant,v.Roger SHULL;  Pattie Good;  Thomas Childress, Defendants-Appellees.
No. 95-7139.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

Andre Anthony Andrews, Appellant Pro Se.  William Sampson Kerr, Appomattox, VA;  Robert F. Rider, Rider, Thomas, Cleaveland, Ferris & Eakin, Roanoke, VA, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Andrews v. Shull, No. CA-94-1007-R (W.D.Va. July 11, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)